Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contacts: Media Investor Relations Robert C. Ferris Elena Doom (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com elena.doom@honeywell.com HONEYWELL TENDERS FOR $% NOTES DUE 2012 MORRIS TOWNSHIP, N.J., February 14, 2011 - Honeywell (NYSE: HON) today announced that it has commenced a cash tender offer (the Offer) for any and all of its $400 million aggregate principal amount of 5.625% notes due 2012 (CUSIP No. 438516AV8) (the Notes). The Offer is being made upon the terms and conditions set forth in the Offer to Purchase dated February 14, 2011 (the Offer to Purchase) and related letter of transmittal (the Letter of Transmittal), which collectively set forth the terms of the Offer. The Offer will expire at 5:00 p.m., New York City time, on February 22, 2011, unless such date is extended (the Expiration Date). Tendered Notes may not be withdrawn after 5:00 p.m., New York City time, on the Expiration Date, unless such date is extended. Settlement of each validly tendered Note is expected to be the first business day after the Expiration Date, or as soon as practicable thereafter.
